Citation Nr: 0015181	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-19 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1939 to May 
1945.  The appellant and veteran were married from February 
1945 until the veteran's death in April 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1. In May 1975, the veteran filed a claim for an increased 
evaluation for service-connected psychiatric disability.  
This claim was never fully adjudicated prior to the 
veteran's death in April 1988.  

2. The veteran died on April [redacted], 1988.  The death 
certificate reported the cause of death as end stage renal 
disease and hypertension.  

3. The veteran was entitled to receive a total disability 
evaluation, effective May 14, 1975, continuously until his 
death in April 1988, a period of more than 10 years.  



CONCLUSION OF LAW

The criteria for entitlement to DIC benefits are met.  38 
U.S.C.A. §§ 1155, 1318, 5107 (West 1991); 38 C.F.R. §§ 3.22, 
4.14, 4.16, 4.132, Diagnostic Codes 9400 (1979) and (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Laws and Regulations

As an initial matter, the Board notes that the appellant's 
claim for entitlement to DIC benefits under 38 U.S.C.A. § 
1318 (then at § 418) was denied by a final Board decision in 
March 1990.  When a claim is denied and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
However, as detailed below, the law, pertaining to 
hypothetical entitlement to a total disability rating for 
purposes of entitlement to benefits under 38 U.S.C.A. § 1318, 
has undergone considerable changes in the interim.  
Full consideration of the veteran's entitlement to a 100 
percent evaluation prior to February 1979 was not undertaken 
by the Board at that time.  The United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Federal 
Circuit") has held that, when a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
the benefit, an applicant's claim of entitlement under such 
law or regulation is a claim separate and distinct for a 
claim previously and finally denied prior to the liberalizing 
law or regulation.  The applicant's later claim is 
necessarily a different claim.  Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994)(quoting Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993)).  Thus, because of the change in 
consideration of such claims, the appellant is entitled to a 
de novo review of her claim for benefits pursuant to 38 
U.S.C.A. § 1318.

The surviving spouse of a qualifying veteran is entitled to 
DIC benefits if the veteran died of a service-connected 
disability.  38 U.S.C.A. § 1310.  The surviving spouse of a 
deceased veteran is also eligible for DIC benefits as if the 
veteran's death were service connected, if the veteran "was 
in receipt of or entitled to receive...compensation at the time 
of death for a service-connected disability that...was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death."  38 U.S.C.A. § 
1318(b)(1) (emphasis added).  The regulation stated that 
benefits will be paid if the veteran was in receipt of 
"or for any reason...was not in receipt of but would have been 
entitled to receive compensation" at the time of death for a 
service-connected disability.  38 C.F.R. § 3.22 (emphasis 
added).  

For claims for DIC benefits, filed prior to January 21, 2000, 
VA may consider the issue of whether the veteran was 
hypothetically entitled to a total rating for the 10-year 
period prior to his death.  Effective January 21, 2000, 38 
C.F.R. § 3.22 was amended to eliminate hypothetical 
entitlement.  The amendment specifically defined the phrase 
"entitled to receive," but did not include hypothetical 
entitlement in this definition.  65 Fed. Reg. 3388, 3391 
(Jan. 21, 2000) (to be codified at 38 C.F.R. § 3.22(b)).  

Effective March 4, 1992, the regulations were amended to 
require consideration of prior rating decisions in 
adjudicating a claim under 38 C.F.R. § 1318.  38 C.F.R. § 
20.1106 (1999).  Prior to March 4, 1992, the regulation 
stated that all issues involved in a survivor's claim would 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 19.196 
(1991).  The amendment excluded claims under 38 U.S.C.A. § 
1318 from this rule.  Therefore, claims filed after March 4, 
1992, may not consider hypothetical entitlement, excepting if 
there has been no final VA decision regarding the veteran's 
level of disability.  Wingo v. West, 11 Vet. App. 307 (1998).  
For claims filed after March 4, 1992, where a prior final VA 
determination had denied a veteran a total disability rating, 
a survivor under section 1318(b) must demonstrate clear and 
unmistakable error in the prior VA determination in order to 
establish eligibility under section 1318(b)(1).  Marso v. 
West, 13 Vet. App. 260, 266 (1999).  In Marso, the veteran 
was awarded service connection for schizophrenia and a 
back disability and was granted a total disability evaluation 
due to individual unemployability (TDIU) three years prior to 
his death.  Marso, 13 Vet. App. at 261.

In Wingo the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court") 
remanded the appellant's claim for a finding of whether, had 
the veteran brought a claim more than 10 years prior to his 
death, he "would have been entitled" to receive a total 
disability rating for the 10 years immediately preceding his 
death.  Wingo, 11 Vet. App. at 312.  The facts in Wingo 
differ from the instant case, in that the veteran in that 
case had never filed a claim for VA benefits during his 
lifetime, as he was receiving 100 percent disability benefits 
from the service department.  

In the instant case, the veteran was continuously rated 
totally disabled from February 2, 1979 until his death on 
April [redacted], 1988, a period of more than nine years.  The 
Board notes that in May 1975, the veteran requested an increased 
evaluation for service-connected psychiatric disability.  By 
rating decision in January 1976, the RO continued a 10 
percent evaluation.  The veteran filed a timely notice of 
disagreement in February 1976 and a statement of the case was 
issued in March 1976.  The veteran timely perfected his 
appeal, by filing a VA Form 9, substantive appeal, in March 
1976.  By rating decision in June 1976, the RO granted an 
increased evaluation of 50 percent for service-connected 
anxiety neurosis.  Although the increase from 10 to 50 
percent disability for the veteran's psychiatric disability 
represented a grant of benefits, the Court has held that 
a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999), provides for disability evaluations in excess 
of 50 percent for anxiety neurosis, the appeal with respect 
to that issue continued.  

The Board notes that the Court's decision in AB was issued 
several years after the RO's rating decision in June 1976.  
However, the regulations in effect at the time of the 
veteran's claim indicate that an appeal consisted of a timely 
filed notice of disagreement in writing and, after a 
statement of the case had been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 19.112 (1974).  Further, the 
allegations in the veteran's claim were to be construed in a 
liberal manner.  38 C.F.R. § 19.116 (1974).  The veteran did 
not limit his request for an increased evaluation, and his 
appeal continued.  Unfortunately, the veteran died during the 
pendency of the appeal, before the claim was adjudicated by 
the Board.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The facts in the instant claim are distinguishable from the 
facts of both Marso and Wingo, as the veteran had not only 
filed a claim for an increased evaluation of his service-
connected disability, but that claim remained pending until 
his death.  

The Board finds that, as there was no final VA determination 
on the issue of entitlement to a total disability, based on 
the veteran's May 1975 claim and prior to the grant of a TDIU 
in February 1979, consideration of whether the veteran was 
entitled to a total disability evaluation for this period is 
required.  


II. Factual Background

During hospitalization from October to November 1974, it was 
noted that the veteran had been seen for apparent depression 
over the previous several years.  He was seen by the 
psychiatry services during hospitalization and an assessment 
of mild organic brain syndrome was indicated.  During a 
treatment visit for hemodialysis, the veteran was seen on a 
psychology consult and was noted to be extremely tense, 
especially when he felt people were "crowding him."  
Outpatient treatment records in August 1975 noted a chronic 
depressive reaction due to adjustment to dialysis program.  

In October 1975, the veteran was noted to be severely 
depressed and was expressing hostility and a sincere desire 
to die.  The examiner noted that the veteran had been unable 
to work for the previous two years and had twice weekly 
hemodialysis treatments for the previous year.  The examiner 
stated that the veteran's self-esteem was primarily developed 
around his ability to achieve in his role as a 
"breadwinner."  The physician stated that the veteran did 
not pose an immediate suicide risk, but had some suicide risk 
on a long-term basis.  In November 1975, the veteran was 
recommended for a vocational plan to include short-time (1/2 to 
1 hour) sedentary workday.  The veteran refused further 
commitment to vocational rehabilitation.  

A VA psychiatric examination was conducted in November 1975.  
The examiner noted that the veteran had a history of 
psychiatric illness since World War II, diagnosed as anxiety 
neurosis, manic depressive psychosis, and depressive 
neurosis.  The veteran had been employed for 27 years in 
civil service for the Air Force, but had been unemployed 
since 1974 due to kidney problems.  During the examination, 
the veteran was alert, rational, coherent, and in good 
contact with reality.  The veteran exhibited no delusions or 
hallucinations and no feelings of depression, guilt, 
hostility, or self-pity.  The examiner reported moderate 
clinical anxiety in connection with kidney disease, but the 
veteran was not agitated, apathetic, or markedly depressed.  
The examiner provided a diagnosis of anxiety neurosis with 
periodic features of simple depression and without psychosis.  

Outpatient treatment record in December 1975 noted that the 
veteran appeared obsessional and became anxious if he was 
unable to ventilate his obsessional ideation.  In January 
1976, the veteran reported feelings of worthlessness and 
hopelessness.  The veteran reported sudden onset of 
depression and stated that he had "no good reason to live."  
In March 1976, the veteran reported feelings of uselessness 
and poor self-esteem.  

In a statement received in May 1976, the appellant stated 
that the VA examination in November 1975 was inadequate.  She 
reported that she would stay up with her "stuttering husband 
who wants to kill himself and die because he's so poor, or 
because he feels that he is very guilty because he can't 
provide for his family."  She stated that the veteran would 
get up and pace during the day, sometimes so fast that he 
appeared to be dancing in circles.  

In a VA outpatient treatment record in June 1976, the 
physician noted that the veteran had been observed over a 
period of months and was found to be a cooperative obliging 
individual, who was extremely tense and apprehensive with 
obsessive-compulsive symptoms and passively dependent nature.  
The examiner stated that the clinical and objective date was 
found to be similar to patients with chronic fixed patterns 
of disturbed behavior and thought which have been previously 
diagnosed as schizoid or overtly psychotic.  The examiner 
felt that the veteran would have a future of poor unstable 
interpersonal relationships with sporadic response to 
psychotherapy and/or psychotropic medication.  

A VA psychiatric examination was conducted in June 1976 and 
the examiner noted review of the veteran's past medical 
records.  The veteran reported depression with his life over 
the previous year or so.  He stated that he felt like a 
"walking zombie" and had lost interest in most activities.  
Mental status examination revealed demonstrated anxiety, 
moderate depression, no delusions or hallucinations, good 
memory, superficial insight and fairly good judgment.  The 
examiner provided a diagnosis of anxiety neurosis with 
considerable degree of depression.  

Treatment records from December 1978 to May 1979 reported 
that the veteran was possibly suicidal.  The veteran reported 
very little reason to continue living.  The physician noted 
that the veteran was very depressed.  In February 1979, a 
preoccupation with thoughts of dying was reported.  The 
veteran was hospitalized from May to June 1979 with a chief 
complaint of depression and suicidal thoughts.  The examiner 
noted that four months prior to admission, the veteran became 
pre-occupied with thoughts of worthlessness, helplessness, 
and hopelessness.  During hospitalization, the veteran's 
depression was reported to have improved due to medication.  

A review of the veteran's claims file was conducted in July 
1981 by a VA psychiatrist.  The physician noted that the 
veteran's manifestations of anxiety, depression, and 
psychosis were a mixed clinical picture and, at times, were 
inseparable.  The diagnosis of psychotic depressive reaction 
was considered a maturation of service-connected anxiety 
reaction.  

By letter dated in June 1982, the veteran's VA treating 
physician stated that she had been treating the veteran since 
May 1979 for chronic recurrent psychotic depression and mild 
dementia.  

At a hearing before an RO hearing officer in July 1989, the 
appellant testified that prior to the increase in the 
evaluation for the veteran's service-connected disability in 
1979, the veteran had attempted to kill himself two-to-three 
time sin the hospital and two-to-three times at home.  She 
stated that in May 1979 the veteran bought two guns, and 
"tore up the whole house" looking for the guns.  
Transcript, p. 9.  


III. Analysis

Under the Schedule effective from the veteran's claim in May 
1975 until the RO's grant of TDIU in February 1979, a 100 
percent evaluation for service-connected anxiety reaction was 
granted when:  1) The attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 3) 
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1979).  The Court has 
held that the criteria in Diagnostic Code 9400 for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Richard v. Brown, 9 Vet. App. 
266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Further a total disability rating could be assigned, where 
the schedular rating was less than total, when the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that if there is only one such disability, such 
disability shall be ratable as 50 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1979).  

In the instant case, the Board is concerned solely with the 
evaluation of the veteran's service-connected psychiatric 
condition prior to February 1979, when a total disability 
evaluation was granted.  As the veteran died in April 1988, 
the appellant would be entitled to DIC benefits under 38 
U.S.C.A. § 1318, if the veteran's service-connected 
disabilities were evaluated at 100 percent from at least 
April [redacted], 1978.  

In October 1975, a VA examiner noted that the veteran had 
been unable to work for two years, but had been on 
hemodialysis for only one year.  The veteran expressed 
a desire to die.  Throughout the pertinent period, the 
veteran continued to indicate that he had little or no reason 
to live and felt worthless, hopeless, and useless.  As early 
as May 1976, the appellant stated that her spouse wanted to 
kill himself.  The VA examiner in June 1976 noted that the 
veteran had a future of poor unstable interpersonal 
relationships with only sporadic response to therapy and 
medication.  The October 1975 report appears to indicate that 
the veteran's inability to work was based on his psychiatric 
disability, as his renal failure had not progressed to the 
point of preventing employment until a year after the veteran 
had been unable to work.  Resolving all benefit of the doubt 
in favor of the appellant, the Board finds that the veteran's 
psychiatric disability prevented him from being employed from 
at least October 1973.  See 38 C.F.R. § 4.3 (1999).  In 
addition, the veteran's repeated reports of suicidal 
thoughts, along with the appellant's statements reporting the 
veteran's lack of desire to live, constitutes the type of 
incapacitating psychoneurotic symptoms contemplated in the 
Schedule.  

Further, the Board notes that the veteran makes no mention of 
any social contacts or activities, aside from the care given 
to him by his spouse.  In addition, the VA physicians in July 
1981 refused to distinguish any of the veteran's psychiatric 
problems from his service-connected psychiatric condition and 
did not conclude that such were a by-product of the veteran's 
nonservice-connected renal disease.  The Board finds that the 
evidence does not preponderate against a finding that the 
veteran was entitled to an evaluation of 100 percent for his 
service-connected anxiety neurosis, effective May 14, 1975, 
the date of receipt of the veteran's claim for an increased 
evaluation, which was never fully adjudicated prior to the 
veteran's death.  As the Board finds that the veteran was 
entitled to receive a total evaluation continuously for the 
10 years prior to his death, DIC benefits pursuant to 38 
U.S.C.A. § 1318 are warranted.  

As the Board has granted the appellant's claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318, further 
consideration of entitlement to DIC under other theories of 
entitlement, including under 38 U.S.C.A. § 1151 is 
unnecessary.  


ORDER

Entitlement to DIC benefits, pursuant to 38 U.S.C.A. § 1318, 
is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

